Appeal from an order of the Supreme Court, Onondaga County (Anthony J. Paris, J.), entered August 2, 2006 in a breach of contract action. The order granted the motion of plaintiff for summary judgment, granted plaintiff judgment against defendants in the amount of $65,000 together with interest, costs and disbursements and denied defendants’ cross motion to dismiss the complaint.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated at Supreme Court. Present—Scudder, P.J., Centra, Lunn, Fahey and Peradotto, JJ.